     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 1 of 10



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    CALVARY CHAPEL DAYTON VALLEY                          Case No. 3:20-cv-00303-RFB-VCF
 8                                          Plaintiff(s),                    ORDER
 9            v.
10    STEVE SISOLAK
      AARON FORD
11    FRANK HUNEWILL
12                                        Defendant(s).
13
             I.     INTRODUCTION
14
15           Before the Court are Plaintiff Calvary Chapel Dayton Valley’s (“Calvary” or “Plaintiff”)

16    Emergency Motions for a Temporary Restraining Order and Preliminary Injunction. ECF Nos. 9,
17
      19. For the following reasons, the Court denies both motions without prejudice.
18
             II.    PROCEDURAL BACKGROUND
19
              Plaintiff brought its initial complaint on May 22, 2020 and filed the operative amended
20
21    complaint on May 28, 2020. ECF Nos. 1, 8. The complaint brought facial and as-applied First and

22    Fourteenth Amendment challenges to Governor Sisolak’s emergency directives in response to the
23
      COVID-19 pandemic. Id. Plaintiff filed a motion for a temporary restraining order and preliminary
24
      injunction on May 28 and May 29, 2020. ECF Nos. 9, 19. The Court denied Plaintiff’s motion to
25
      consider the motions on an expedited basis. ECF Nos. 16, 23. Defendant Steve Sisolak responded
26
27    to the motions on June 2, 2020. ECF Nos. 9, 19. Defendant Frank Hunewill joined Defendant

28    Sisolak’s response on that same date. ECF No. 32. Plaintiff filed a supplement to its motion on
     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 2 of 10



 1    June 4, 2020 and Defendant Sisolak responded on June 7, 2020. ECF Nos. 38, 39. The Court held
 2    a hearing on the motions on June 9, 2020. This written order now follows.
 3
             III.    FACTUAL BACKGROUND
 4
             The Court makes the following findings of fact. Calvary Chapel Dayton Valley is a
 5
 6    Christian church in Dayton, Nevada that has operated since February 5, 2006. Calvary believes

 7    that the Bible commands Christians to gather together in person for corporate prayer and worship.
 8    On March 16, 2020, in response to the ongoing coronavirus pandemic, Calvary suspended in-
 9
      person worship services. However, Calvary sincerely believes that online services and drive-in
10
      services thwart the Bible’s requirement of in-person services for corporate worship, and some
11
12    church attendees do not have internet access and therefore are not able to participate in online

13    services. Calvary therefore wishes to resume in-person services.
14           On May 26, 2020, Defendant Governor Sisolak announced that Nevada would enter “Phase
15
      Two” of its reopening. To that end, he issued Emergency Directive 021 on May 28, 2020
16
      (hereinafter the “Emergency Directive” or “Directive”). The Emergency Directive permits several
17
18    categories of business and social activity to resume, subject to different restrictions. For example,

19    Section 10 of the directive prohibits gatherings in groups of more than fifty people in any indoor
20    or outdoor areas. Emergency Directive 021, § 10. Communities of worship and faith-based
21
      organizations are allowed to conduct in-person services so long as no more than fifty people are
22
      gathered, while respecting social distancing requirements. Id. at § 11. Section 20 similarly limits
23
24    movie theaters to a maximum of fifty people. Id. at §20. Section 35 of the Emergency Directive

25    allows casinos to reopen at 50% their capacity and subject to further regulations promulgated by
26    the Nevada Gaming Control Board. Id. at § 35.
27
28

                                                      -2-
     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 3 of 10



 1           IV.     LEGAL STANDARD
 2           The analysis for a temporary restraining order is “substantially identical” to that of a
 3
      preliminary injunction. Stuhlbarg Intern. Sales Co, Inc. v. John D. Brush & Co., Inc., 240 F.3d
 4
      832, 839 n.7 (9th Cir. 2001). A preliminary injunction is “an extraordinary remedy that may only
 5
 6    be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res.

 7    Def. Council, Inc., 555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff must
 8    establish four elements: “(1) a likelihood of success on the merits, (2) that the plaintiff will likely
 9
      suffer irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips in
10
      its favor, and (4) that the public interest favors an injunction.” Wells Fargo & Co. v. ABD Ins. &
11
12    Fin. Servs., Inc., 758 F.3d 1069, 1071 (9th Cir. 2014), as amended (Mar. 11, 2014) (citing Winter,

13    555 U.S. 7, 20 (2008)). A preliminary injunction may also issue under the “serious questions” test.
14    Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the
15
      continued viability of this doctrine post-Winter). According to this test, a plaintiff can obtain a
16
      preliminary injunction by demonstrating “that serious questions going to the merits were raised
17
18    and the balance of hardships tips sharply in the plaintiff’s favor,” in addition to the other Winter

19    elements. Id. at 1134-35 (citation omitted).
20           V.      DISCUSSION
21
             The Court denies the motions because it finds that Plaintiff has not demonstrated a
22
      likelihood of success on its First Amendment Free Exercise claim. The Court examines both the
23
24    facial and as-applied challenges to the Emergency Directive. The Court incorporates by reference

25    its findings made on the record, which shall be construed consistent with this written ruling.
26
27
28

                                                       -3-
     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 4 of 10



 1                   a. Facial Challenge
 2           The Free Exercise Clause of the First Amendment provides that “Congress shall make no
 3
      law respecting an establishment of religion or prohibiting the free exercise thereof.” Am. Family
 4
      Ass’n, Inc v. City & Cty. of San Francisco, 277 F.3d 1114, 1123 (9th Cir. 2002) (citing U.S. Const.
 5
 6    amend. I). A regulation or law violates the Free Exercise clause when it is neither neutral nor

 7    generally applicable, substantially burdens a religious practice, and is not justified by a substantial
 8    state interest or narrowly tailored to achieve that interest. Id. (citing Church of Lukumi Babalu
 9
      Aye, Inc. v. Hialeah, 508 U.S. 520, 531 – 32 (1993)).
10
             The Constitution principally entrusts “[t]he safety and the health of the people” to the
11
12    politically accountable officials of the States “to guard and protect.” Jacobson v. Massachusetts,

13    197 U. S. 11, 38 (1905). When state officials “undertake[ ] to act in areas fraught with medical and
14    scientific uncertainties,” their latitude “must be especially broad.” Marshall v. United States, 414
15
      U. S. 417, 427 (1974).
16
             The Supreme Court examined the relationship between COVID-19 related executive orders
17
18    and the Free Exercise Clause in its recent order in South Bay United Pentecostal Church v.

19    Newsom, No. 19A1044, 2020 WL 2813056 (May 29, 2020). In South Bay, the Supreme Court
20    denied an application for injunctive relief enjoining enforcement of a portion of the California
21
      governor’s executive order to limit the spread of COVID-19. Id. The order limited attendance at
22
      places of worship to 25% of building capacity or a maximum of 100 attendees. Id. at 1. The
23
24    Supreme Court found that the restrictions appeared consistent with the Free Exercise Clause of the

25    First Amendment. Id. Chief Justice Roberts first noted that “[s]imilar or more severe restrictions
26    apply to comparable secular gatherings, including lectures, concerts, movie showings, spectator
27
      sports, and theatrical performances, where large groups of people gather in close proximity for
28

                                                       -4-
     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 5 of 10



 1    extended periods of time.” Id. Chief Justice Roberts then explained that the “[o]rder exempts or
 2    treats more leniently only dissimilar activities, such as operating grocery stores, banks or
 3
      laundromats, in which people neither congregate in large groups nor remain in close proximity for
 4
      extended periods.” Id. Finally, Chief Justice Roberts concluded that, “[t]he precise question of
 5
 6    when restrictions on particular social activities should be lifted during the pandemic is a dynamic

 7    and fact-intensive matter subject to reasonable disagreement,” and that when elected officials “act
 8    in areas fraught with medical and scientific uncertainties,” their latitude “must be especially
 9
      broad.” Id. (internal citations omitted). “When those broad limits are not exceeded, they should
10
      not be subject to second-guessing by an unelected federal judiciary, which lacks the background,
11
12    competence and expertise to assess public health and is not accountable to the people.” Id. (internal

13    citations omitted).
14           The Court finds the holding in South Bay applicable to this case and holds that the
15
      Emergency Directive is neutral and generally applicable and does not burden Plaintiff’s First
16
      Amendment right to free exercise. Consequently, the Court finds that Plaintiff has not
17
18    demonstrated a likelihood of success on the merits of its claim.

19           Calvary argues that the Defendants in this case, based upon the plain language of the
20    Emergency Directive, have violated the First Amendment by ‘exceeding the limits’ of their
21
      authority during a public health crisis. Calvary bases its argument on alleged differential treatment
22
      between itself and other secular organizations/activities. Calvary points to several secular
23
24    businesses that it insists engage in comparable activity in which people gather in large groups and

25    remain in close proximity for large periods of time, including casinos, restaurants, nail salons,
26    massage centers, bars, gyms, bowling alleys and arcades, all of which are allowed to operate at
27
      50% of official fire code capacity. Calvary specifically focuses on casinos and includes photos in
28

                                                      -5-
     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 6 of 10



 1    its briefing of crowded casino gaming centers, after the state reopened them on June 4. Given that
 2    any social behavior increases the risk of covid-19 transmission, Calvary argues, there is no
 3
      scientific or medical reason to distinguish between places of worship and other comparable
 4
      activities.
 5
 6             The Court agrees that church services may in some respects be similar to casinos, in that

 7    both are indoor locations in which a large number of people may remain in close proximity for an
 8    extended period of time. The Court, however, disagrees that casinos are actually treated more
 9
      favorably than places of worship. During this phased reopening of Nevada by the Governor,
10
      casinos are subject to substantial restrictions and limitations required by the Nevada Gaming
11
12    Control Board which exist in addition to and in conjunction with the requirements and oversight

13    provided by the Emergency Directive. See Emergency Directive, § 35; Addendum to April 21,
14    2020 Policy Memorandum posted May 29, 2020; 2020-30 Updated Health and Safety Policies for
15
      Reopening after Temporary Closure posted May 27, 2020; Health and Safety Policy for the
16
      Resumption of Gaming Operations Nonrestricted Licensees posted May 27, 2020; Procedures for
17
18    Reopening after Temporary Closure Due to COVID-19 posted April 21, 2020, Gaming Control

19    Board. Such additional regulatory policies set forth requirements related not only to the social
20    distancing and placement of table games or slot machines in the casino, for example, but they also
21
      set forth requirements regarding training of the employees, financial operations and other internal
22
      operations of casinos. Id. These casinos are also subject to regular and explicit inspection of all
23
24    aspects of the respective casino’s reopening plan. Id. Indeed, gaming companies are one of the few

25    categories of organizations in which the directive specifically discusses enforcement and
26    punishment alternatives for violating the directive and concomitant promulgated regulations.
27
      Emergency Directive, §35. Casinos are therefore subject to heightened regulation and scrutiny
28

                                                      -6-
     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 7 of 10



 1    under these guidelines in comparison to churches, regardless of the difference in occupancy cap.
 2    The Court finds that while Calvary focuses on the fifty-person cap, it fails to consider the totality
 3
      of restrictions placed upon casinos in their comparative analysis. Thus, even if the Court were to
 4
      accept casinos as the nearest point of comparison for its analysis of similar activities and their
 5
 6    related restrictions imposed by the Governor, the Court would nonetheless find that casinos are

 7    subject to much greater restrictions on their operations and oversight of their entire operations than
 8    places of worship.
 9
             The Court also finds that other secular entities and activities similar in nature to church
10
      services have been subject to similar or more restrictive limitations on their operations. The Court
11
12    notes that church services consist of activities, such as sermons and corporate worship, that are

13    comparable in terms of large numbers of people gathering for an extend period of time to lectures,
14    museums, movie theaters, specified trade/technical schools, nightclubs and concerts. All of these
15
      latter activities are also subject to the fifty-person cap or remain banned altogether under
16
      Emergency Directive. See Emergency Directive, §§ 20, 22, 27, 30, 32. Given that there are some
17
18    secular activities comparable to in-person church services that are subject to more lenient

19    restrictions, and yet other activities arguably comparable to in-person church services that are
20    subject to more stringent restrictions, the Court cannot find that the Emergency Directive is an
21
      implicit or explicit attempt to specifically target places of worship. Lukumi, 508 U.S. at 534
22
      (striking down city council ordinance that specifically targeted and forbid animal sacrifices made
23
24    by a particular religious group). Additionally, whether a church is more like a casino or more like

25    a concert or lecture hall for purposes of assessing risk of COVID-19 transmission is precisely the
26    sort of “dynamic and fact-intensive” decision-making “subject to reasonable disagreement,” that
27
      the Court should refrain from engaging in. South Bay, 2020 WL 2813056, at * 1. As the Court
28

                                                       -7-
     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 8 of 10



 1    finds that the Emergency Directive is neutral and generally applicable, there is no facial Free
 2    Exercise challenge, and Calvary has therefore not demonstrated a likelihood of success on the
 3
      merits of this claim.
 4
                     b. As-Applied Free Exercise Challenge: Selective Enforcement
 5
 6           In its briefing Calvary also brings an as-applied challenge selective enforcement claim.

 7    Specifically, Calvary points to statements made by the Governor and the Attorney General
 8    regarding recent protests to argue that the section of the Emergency Directive banning more than
 9
      fifty people from gathering, whether inside or outside, is not being enforced against secular
10
      activity. Calvary also includes photographs from casinos which appear to indicate violations of the
11
12    social distancing requirements of the Directive and photos from Fremont Street in downtown Las

13    Vegas in which it appears that far more than fifty people have gathered.
14           First, the Court is not persuaded that outdoor protest activity is similar to places of worship
15
      in terms of the nature of the activity and its ability to be regulated. Outdoor protests involve
16
      dynamic large interactions where state officials must also consider the public safety implications
17
18    of enforcement of social distancing. That is to say that such enforcement could result in greater

19    harm than that sought to be avoided by the Directive. The choice between which regulations or
20    laws shall be enforced in social settings is a choice allocated generally to the executive, not the
21
      judiciary, absent clear patterns of unconstitutional selective enforcement.
22
             Moreover, the Court finds that Calvary has not provided a sufficient evidentiary basis for
23
24    its as-applied challenge. For a selective enforcement claim, it is not enough for Calvary to

25    demonstrate that the directive is intermittently not being enforced against secular activities.
26    Calvary must also demonstrate that Defendants are only enforcing the directive against places of
27
      worship. See Stormans, Inc v. Wiseman, 794 F.3d 1064, 1083 (9th Cir. 2015) (finding no evidence
28

                                                      -8-
     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 9 of 10



 1    of selective enforcement against religiously affiliated pharmacies in enforcement of drug delivery
 2    rules). The Plaintiffs have not presented evidence of such a pattern of selective enforcement. While
 3
      images of crowded casinos attached to its submission may raise a potential future issue of selective
 4
      enforcement, the Court must have more evidence than this to find a likelihood of success on the
 5
 6    merits of a selective enforcement claim.

 7           The Plaintiff’s selective enforcement claim is premature. The story of the enforcement of
 8    these directives has yet to be written. Indeed, the primary official tasked with enforcing the
 9
      Emergency Directive in Lyon County is the Lyon County Sheriff. Defendant Sheriff Frank
10
      Hunewill has indicated through counsel that he has no intention of using limited law enforcement
11
12    resources to enforce the directive against Calvary or other places of worship. Calvary has presented

13    no evidence indicating that it has been subject to actual enforcement by the Sheriff or any other
14    law enforcement officer. Calvary therefore has not demonstrated a likelihood of success on the
15
      merits of its selective enforcement claim. If Calvary does in fact have evidence of selective
16
      enforcement against it, nothing in this order shall prohibit it from returning to the Court with that
17
18    evidence and filing a new motion for a preliminary injunction.

19    ///
20
21
22
23
24
25
26
27
28

                                                      -9-
     Case 3:20-cv-00303-RFB-VCF Document 43 Filed 06/11/20 Page 10 of 10



 1           VI.    CONCLUSION
 2           IT IS THEREFORE ORDERED that Plaintiff’s Emergency Motion for Temporary
 3
      Restraining Order and Emergency Motion for Preliminary Injunction (ECF Nos. 9, 19) are
 4
      DENIED.
 5
 6           IT IS FURTHER ORDERED that the Motion for Leave (ECF No. 41) is DENIED

 7    without prejudice. The Court does grant Plaintiff leave to file a new subsequent motion for
 8    injunctive relief in which it may provide more evidence for an as-applied challenge to the
 9
      Emergency Directive. The Court finds that full briefing would be appropriate for consideration of
10
      any additional evidence presented by any party.
11
12           DATED June 11, 2020.
13
                                                           __________________________________
14                                                         RICHARD F. BOULWARE, II
15                                                         UNITED STATES DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -10-
